ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:
The Supreme Court has vacated our judgment and has remanded for further consideration in light of H.J. Inc. v. Northwestern Bell Tel. Co., — U.S. —, 109 S.Ct. 2893, 106 L.Ed.2d 195 (1989). See Fryar v. Abell, 109 S.Ct. 3236, 106 L.Ed.2d 584 (1989). Following remand, the parties have advised us of a pending bankruptcy proceeding involving defendant Joe E. Fryar.
This cause is REMANDED to the district court for further consideration in light of H.J. Inc. The district court shall also consider the appropriate disposition of this matter in light of the pending bankruptcy proceeding.